Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Abstract Objection
	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The abstract of the disclosure is objected to because it should not repeat information given in the title or claims Appropriate correction is required.  See MPEP § 608.01(b).

Specification Objections
The specification is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1-9 and 16-20 are objected to because of informalities. Appropriate correction is required.

As per claim 1, Applicant is urged to explain what “foreign” matter means in relation to “dust-proof” recited in ll. 3. What exactly does the bezel prevent from entering the casing? What should be considered “foreign” matter?

As per claims 2-9, they are objected to by virtue of being dependent upon objected to claim 1.

As per claim 7, Applicant is urged to explain what “recently” means in ll. 4.

As per claim 16, it has similar limitations as claim 1 and is therefore objected to using the same rationale.

As per claims 17-20, they are objected to by virtue of being dependent upon objected to claim 16.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 9-11 and 16-17 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (fan, processors, bezel, casing, memory in ll. 1-6) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The limitation recited in ll. 7-8 is extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea because the additional limitation only retrieves information or data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.iv. (Step 2B). Finally, the limitations recited in ll. 11-15 are non-functional descriptive language which merely further defines the comparison information, and does not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter.

As per claims 2-9, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-9 recite the same abstract idea of claim 1. Claims 2-9 recite additional mental processes (e.g. claims 2, 4-7, 9) and insignificant extra-solution activity (e.g. claims 3, and 8). Therefore, the aforementioned claims 2-9 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 10, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claims 11-15, they have similar limitations as claims 2-6 and are therefore rejected using the same rationale.

As per claim 16, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claims 17-20, they have similar limitations as claims 2-5 and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chapman et al. (US 2006/0070527) (hereinafter Chapman).

As per claim 1, Chapman teaches an information processing apparatus comprising: 
	a fan  (fig. 4, block 401 and fig. 5, blocks 505 and 507) that cools a first processor (fig. 4, block 405 and fig. 5, block 508); 
	a dust-proof bezel that prevents foreign matter from entering a casing (fig. 5, blocks 504, 511, and 515); 
	a memory ([0021]); and 
	a second processor ([0041]) coupled to the memory and the second processor configured to: 
	measure a temperature of the first processor and an air volume of an air flow which passes through the dust-proof bezel ([0013]); 
	compare a registered air volume to the measured air volume when the measured temperature matches a registered temperature included in comparison information stored in the memory ([0031]-[0032]), the registered air volume being included in the comparison information in association with the matched temperature ([0035]), the comparison information including a registered temperature of the first processor and a registered air volume of an air flow generated by the fan in association with each other ([0033]-[0034]); and 
	determine abnormality in the dust-proof bezel based on a result of the comparison (fig. 2 and [0036]-[0037]).

As per claim 2, Chapman further teaches the information processing apparatus according to claim 1, wherein the second processor is further configured to: 
	calculate, when the measured temperature does not match any registered temperature included in the comparison information, an approximate value of an air volume based on a registered air volume included in the comparison information ([0032] measured air pressure is compared to an expected value of air pressure); and 
	determine the abnormality by comparing the calculated approximate value to the measured air volume ([0037] determine difference between measured and expected air pressure and determine whether or not to advance the filter).

As per claim 3, Chapman further teaches wherein the second processor is further configured to: register, in the comparison information, the calculated approximate value in association with the measured temperature ([0035]-[0037] update and store dynamically changing expected parameter values).

As per claim 8, Chapman further teaches wherein the second processor is further configured to: update, when a change in surrounding environment of the information processing apparatus is detected, the comparison information stored in the memory ([0035]-[0037] update and store dynamically changing expected parameter values).

As per claim 9, Chapman further teaches wherein the second processor is further configured to: detect the change in the surrounding environment when a change ratio of a difference between the registered air volume and the measured air volume exceeds a predetermined range ([0033] and [0037] calculate ratios of parameters and determine differences between measured and expected parameters to identify changing ambient conditions).

As per claim 10, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 12, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Pandey et al. (US 2016/0253851) (hereinafter Pandey).

As per claim 4, Pandey teaches wherein the second processor is further configured to: calculate a first number of times of matching and a second number of times of non-matching in the comparison; and determine that the dust-proof bezel is abnormal when the first number is equal to or less than the second number ([0025] identify the frequency or number of times an item appears in the database i.e. number of times matching and depending upon the frequency being compared to a threshold then detect a failure).

Pandey and Chapman are both concerned with failure/abnormality detection. Pandey teaches detecting a failure based on a frequency of an item appearing in a database while Chapman teaches determining a filter change based on different factors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman in view of Pandey because it would provide for a solution that automatically provides an unused filter when an existing filter becomes dirty and an automatic filter replacement in response to a condition indicative of filter use so that time spent by humans on filter maintenance is reduced or even eliminated.

As per claim 7, Pandey teaches wherein the second processor is further configured to: calculate the first number and the second number in the comparison recently performed a predetermined number of times ([0025] identify the frequency or number of times an item appears in the database i.e. number of times matching and depending upon the frequency being compared to a threshold then detect a failure).

As per claim 13, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 19, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claims 5-6, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Pandey, and Abedi et al. (US 2005/0273349) (hereinafter Abedi).

As per claim 5, Abedi teaches wherein the second processor is further configured to: calculate a first weighted number of times of matching and a second weighted number of times of non-matching in the comparison based on a first weighting value and a second weighting value stored in the memory, the first weighting value being for a case where the measured temperature matches a registered temperature, the second weighting value being for a case where the measured temperature does not match any registered temperature; and determine that the dust-proof bezel is abnormal when the first weighted number is equal to or less than the second weighted number ([0021] generate a profile that assigns a higher weight to temperatures above a threshold and lower weights to those below the threshold and determine malfunctions of the computer based on the profile).

Abedi and Chapman are both concerned with failure/abnormality detection. Abedi teaches detecting a malfunction based on weighted temperature readings while Chapman teaches determining a filter change based on different factors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chapman and Pandey in view of Abedi because it would provide a way to better determine a cost of computer usage based on various weighted factors that could contribute to the computer malfunctioning.

As per claim 6, Chapman further teaches wherein the second processor is further configured to: calculate the second weighted number based on the first weighting value, the second weighting value, and a third weighting value stored in the memory, the third weighting value being for a case where a maintenance operation is performed on the information processing apparatus ([0033] combine a plurality of parameters which may be a weighted sum of the parameters indicative of filter use and corresponding action to take).

As per claim 14, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Sakizaki (JP 2012/066190A) (as provided in Applicant’s IDS dated 07/02/2019) discloses a dust filter automatic exchange method.

Saegusa et al. (JP 2007/311458A) (as provided in Applicant’s IDS dated 07/02/2019) disclose detection control for clogging of a computer fan.

Yokoyama (US 2014/0064321) discloses detecting a temperature of intake air and determining an abnormality.

Nagamatsu et al. (US 2012/0224976) disclose determining whether a computer fan is failing.

Hass et al. (US 6,337,630) disclose detecting cooling conditions in a computer.

Hardt et al. (US 2005/0244263) disclose a self-calibrating variable speed fan used for electronics.

Gallefoss (US 2015/0327406) discloses passive cooling of electronic equipment.

Fukuda (US 2015/0351288) discloses an apparatus comprising a fan, filter and filter cleaning apparatus.

Chamseddine et al. (US 8,395,898) disclose a method for cooling electronic components.

Behl et al. (US 5,673,029) disclose a removable bezel and bezel fan for cooling a memory storage device.

Anderson et al. (US 2013/0085001) (hereinafter Anderson) disclose a method to filter air in a digital hardware system.

Koblenz et al. (US 2013/0128455) disclose environmental control for a module housing electronic equipment racks.

Loo (US 9,128,672) discloses using fans for thermal management of internal device components.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            July 1, 2022